DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s correspondence filed on 6/30/21.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-20 are currently pending.
Claims 1-20 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11238444. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the ‘444 claims anticipate the scope of the instant claims.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 2, 11, the limitation “wherein the cryptocurrency wallet is associated with the network computing device” renders the scope of the claim indefinite because it contradicts a previous limitation. In base claims 1, 8, the cryptocurrency wallet is associated with the user computing device. It is unclear how a cryptocurrency wallet can be associated with more than one entity – a cryptocurrency wallet usually only owned by a single entity. For purposes of examination, the limitation will be interpreted as a cryptocurrency wallet associated with the user computing device.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Application Publication No. 2021048056 to Capkun in view of United States Patent Application Publication No. 20200294033 to Wilson.
As per claims 1, 11, Capkun teaches: 
A method comprising: initiating, by a user computing device of one or more user computing devices of a cryptocurrency collateral system, a payment with a merchant computing device of the cryptocurrency collateral system, wherein the merchant computing device accepts a desired currency; ([0015], “According to the invention, these aims are achieved by means of a data processing and telecommunication system for executing transactions, wherein the system includes a decentralized blockchain operable as a ledger for storing transactions between a merchant and a customer, a plurality of customer devices and a plurality of merchant devices all operable to communicate over the communication system, and a storage and computational module operable as an Arbiter for executing smart contracts, each customer devices being operable to cause a customer collateral to be controlled by said Arbiter, each customer device being further operable to send an intent to a merchant device, the merchant devices being programmed to execute the transaction after a verification of the customer collateral deposited by a customer having sent such an intent, but before the corresponding transaction is stored in said blockchain, each customer device being further operable to send to said Arbiter a transaction, the merchant devices being further arranged for storing accepted transactions to said blockchain, the smart contract being programmed for forwarding the value of the transaction to the merchant once the transaction is added to the blockchain respectively for recovering that value from the customer’s collateral if a pending transaction does not get stored on the blockchain.”)
determining, by a network computing device of the cryptocurrency collateral system, an amount of collateral tokens required to back the payment; depositing, by the user computing device, the amount of the collateral tokens in a smart contract of one or more smart contracts of the cryptocurrency collateral system, wherein the amount of collateral tokens is locked in the smart contract to back the payment; ([0015], [0035]-[0036], “In one preferred embodiment, the collaterals cover all of the authorized customer's purchases. In another embodiment, at least some customers, for example customers with good reputation or who have been honest for years, are allowed to spend more than their collaterals.”)
sending, by the network computing device, an amount of the desired currency to the merchant computing device to complete the payment; ([0015], “the smart contract being programmed for forwarding the value of the transaction to the merchant”)
sending, by the merchant computing device, a fee to the network computing device for facilitating the payment; converting, by the network computing device, the fee to collateral tokens; ([0073], “Since merchants are untrusted, they also need to deposit a collateral. Again, this can be performed for example by triggering a transfer of cryptocurrencies between a wallet of the merchant device to a wallet controlled by the Arbiter, i.e., the device or module executing the smart contract.”)
Capkun does not explicitly teach, but Wilson teaches:
depositing the collateral tokens in the one or more smart contracts as rewards. ([0004], [0008], “In a leased proof of stake, the miner has the ability to lease cryptocurrency from the wallet to different contractors which can pay a percentage as a reward. The larger the amount that is leased to a full node, the higher the chances of that full node being selected to produce the next block. If that full node is selected to produce the next block, the leaser will then receive a percentage of the transaction fee that is collected by the full node. In a Leased Proof-of-Stake environment, users can choose between running a full node or leasing their stake to a full node with receiving rewards. This system allows anyone to participate in the blockchain network maintenance.”)
One of ordinary skill in the art would have recognized that applying the known technique of Wilson to the known invention of Capkun would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such staking features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to deposit collateral tokens in the one or more smart contracts as rewards results in an improved invention because applying said technique allows participants of the invention to earn additional revenue, thus improving the overall profitability of the invention.
As per claims 2, 12¸ Capkun teaches:
wherein the cryptocurrency wallet is associated with the network computing device. ([0015], see 35 USC 112(b) rejection)
As per claims 3, 13¸ Capkun teaches:
when funds to cover the payment are obtained from the user computing device: releasing, by the smart contract, the amount of the collateral tokens. ([0015], By definition, collateral is released when the guaranteed transaction is executed)
As per claims 4, 14¸ Capkun teaches:
when the funds to cover the payment are not obtained from the user computing device: transferring, by the smart contract, the amount of the collateral tokens to the network computing device to cover the payment. ([0062], “According to one aspect, customer collaterals are held by a smart contract stored in and executed by the Blockchain. This smart contract is called Arbiter and enable merchants to safely accept payments before a transaction reaches finality on the chain. If a pending transaction does not get confirmed on the chain (for example in case of double spending attack), the victim merchant can recover the lost funds from the customer’s collateral.”)
As per claims 5, 15¸ Capkun teaches:
wherein the determining the amount of collateral tokens required to back the payment is based on one or more of: characteristics of the payment; characteristics of the user computing device; characteristics of the merchant computing device; and characteristics of the smart contract. ([0035]-[0036])
As per claims 6, 16¸ Capkun teaches:
wherein the desired currency includes one of: fiat currency; and a cryptocurrency accepted by the merchant computing device. ([0015])
As per claims 7, 17¸ Wilson teaches:
determining, by the network computing device, a first percentage of the rewards corresponding to a first smart contract of the one or more smart contracts, wherein the first smart contract is associated with a first user computing device of the one or more user computing devices; and depositing, by the network computing device, the first percentage of the rewards in the first smart contract. ([0004], [0008])
As per claims 8, 18¸ Wilson teaches:
wherein the first percentage is based on one or more of: characteristics of the first smart contract; and characteristics of the first user computing device. ([0004], [0008])
As per claims 9, 19¸ Wilson teaches:
wherein the one or more smart contracts form one or more stake pools of the cryptocurrency collateral system. ([0004], [0008])
As per claims 10, 20¸ Wilson teaches:
depositing, by a first user computing device of the one or more user computing devices, one or more collateral tokens into the one or more stake pools for purposes of earning the rewards. ([0004], [0008])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Application Publication No. 20210090166 to Bayne discloses a system and method to provide for acquiring a cryptocurrency via an exchange. A cryptocurrency owner's financial transaction is completed by another in exchange for an amount of cryptocurrency equal to the cost of completing the financial transaction, plus a premium, when the financial transaction cannot be paid for using the cryptocurrency owner's cryptocurrency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3619